6‘)

FILED

J
UNITED STATES DISTRICT COURT UL 2 9 2009
FoR THE DISTRICT oF coLUMBIA Cl§rk, u.s. ocsmcc and
'"k"UPtCY Courts
Deborah-Denise Dubose, )
)
Plaintiff, )
) .
v. ) Civil Acti0n N0.  
)
C0fritz C0/ Riggs Plaza Apts., )
)
Defendant. )
MEMORANDUM OPINION

The plaintiff has filed a pro se complaint and an application to proceed in forma
pauperis. The Court will grant the application to proceed in forma pauperis and dismiss the
complaint.

The complaint alleges that the defendant allows "Federal Prisoners [to] run the whole Apt
Complex[]" where the plaintiff lives. Compl. at l. lt alleges that the prisoners bring her "look-
alike" to the Complex and that the look-alike enters the plaintiffs apartment when the plaintiff is
not present. Id. lt also alleges that two prisoners "have there [sic] house arrest machines,
illegally hooked up to my electric and have been for over 4‘/2 years. They both threaten to rope
and whatever else to me to my face, and the Rental Office laughs about it." Id. This complaint
presents the sort of "fantastic or delusional scenarios" that warrant dismissal of an action as
frivolous. Nez'tzke v. Wz`llz`ams, 490 U.S. 319, 328 (1989). Accordingly, this complaint will be
dismissed under 28 U.S.C. § l9l5(e)(2)(B)(i) (requiring dismissal of frivolous complaints that

are filed by plaintiffs proceeding in forma pauperis). A separate order accompanies this

@ue%§»»LM/W

Uniled States District Judge

memorandum opinion.

Date: